United States Court of Appeals
             for the Fifth Circuit
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  June 27, 2022
                              No. 22-40043                       Lyle W. Cayce
                                                                      Clerk

Feds for Medical Freedom; Local 918, American
Federation of Government Employees; Highland
Engineering, Incorporated; Raymond A. Beebe, Jr.; John
Armbrust; et al.,

                                                       Plaintiffs—Appellees,

                                  versus

Joseph R. Biden, Jr., in his official capacity as President of the United
States; The United States of America; Pete Buttigieg, in
his official capacity as Secretary of Transportation; Department of
Transportation; Janet Yellen, in her official capacity as Secretary
of Treasury; et al.,

                                                   Defendants—Appellants.


               Appeal from the United States District Court
                   for the Southern District of Texas
                         USDC No. 3:21-CV-356


          ON PETITION FOR REHEARING EN BANC

          (Opinion April 7, 2022, 5 Cir., 2022 , 30 F.4th 503)
                                  No. 22-40043




Before Richman, Chief Judge, and Jones, Smith, Stewart,
Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
Costa, Willett, Ho, Duncan, Engelhardt, Oldham, and
Wilson, Circuit Judges.
Per Curiam:
       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion dated April 7, 2022, is VACATED.




                                       2